            Case 5:20-cv-01226-JLS Document 6 Filed 07/01/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICOLI ANTONIO SANTANA,           :
     Plaintiff,                   :
                                  :
    v.                            :                    CIVIL ACTION NO. 20-CV-1226
                                  :
BERKS COUNTY JAIL SYSTEM, et al., :
    Defendants.                   :

                                              ORDER

       AND NOW, this 1st day of July, 2020, upon consideration of Nicoli Antonio Santana’s

Motion to Proceed In Forma Pauperis (ECF No. 3), Prisoner Trust Fund Account Statement

(ECF No. 4), and pro se Complaint (ECF No. 1), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Nicoli Antonio Santana, #NS-8665, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Forest or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Santana’s inmate account; or (b) the

average monthly balance in Santana’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Santana’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Santana’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.
               Case 5:20-cv-01226-JLS Document 6 Filed 07/01/20 Page 2 of 3




          3.     The Clerk of Court shall SEND a copy of this Order to the Superintendent of SCI

Forest.

          4.     The Complaint is DEEMED filed.

          5.     For the reasons discussed in the Court’s Memorandum, the following claims are

DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii): (1) claims

against the Berks County Jail System; (2) claims based on grievances; (3) claims based on the

Eighth and Fourteenth Amendments; and (4) claims based on denial of access to the courts.

          6.      The Clerk of Court is DIRECTED to terminate Berks County Jail System.

          7.      Santana’s claims against all Defendants in their official capacities are

DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons discussed in the Court’s Memorandum.

          8.     Santana is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to state a plausible claim against the Defendants in their official capacities,

i.e. for municipal liability. Any amended complaint shall identify all defendants in the caption of

the amended complaint in addition to identifying them in the body of the amended complaint,

shall state the basis for Santana’s claims against each defendant, and shall bear the title

“Amended Complaint” and the case number 20-1226. If Santana files an amended complaint,

his amended complaint must be a complete document that includes all of the bases for Santana’s

claims, including claims that the Court has not yet dismissed if he seeks to proceed on those

claims. Claims that are not included in the amended complaint will not be considered part of this

case. When drafting his amended complaint, Santana should be mindful of the Court’s reasons

for dismissing his claims as explained in the Court’s Memorandum. Upon the filing of an

amended complaint, the Clerk shall not make service until so ORDERED by the Court.



                                                    2
            Case 5:20-cv-01226-JLS Document 6 Filed 07/01/20 Page 3 of 3




       9.     If Santana does not file an amended complaint, the Court will direct service of his

remaining claims, i.e., his Fourth Amendment claims against District Attorney Brown and

Correctional Officers Dew and Amneyhower. Santana may also notify the Court that he seeks to

proceed on these claims rather than file an amended complaint. If he files such a notice, Santana

is reminded to include the case number for this case, 20-1226.

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.




                                                3
